Citation Nr: 1341780	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-12 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disorder as a result of medical treatment provided by VA. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.D.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefits sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.  

A hearing was held on August 14, 2008, in Pittsburgh, Pennsylvania, before Kathleen K. Gallagher, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board subsequently remanded the case for further development in February 2009.  That development was completed, and the case was returned to the Board for appellate review.

The Board notes that the Veteran's appeal had originally included entitlement to service connection for a right knee disorder.  However, the Veteran did not submit a substantive appeal following the issuance of the June 2006 statement of the case.  See 38 C.F.R. § 20.202.  Accordingly, that issue no longer remains in appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

Reasons for remand: To obtain a clarifying medical opinion and to secure updated VA treatment records. 

The Veteran asserts that he suffered additional knee disability due to VA treatment. When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Specifically, 38 U.S.C.A. § 1151 only applies to additional disability caused by care furnished by a Department employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A).  Relevant to the claim on appeal, 38 C.F.R. § 3.361(f) specifies that hospital care or medical services furnished under a contract made under 38 U.S.C.A. § 1703 are not to be considered care furnished by a Department employee or in a Department facility for purposes of compensation pursuant to 38 U.S.C.A. § 1151.  

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death or disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

The evidence of record indicates that the Veteran underwent a right total knee arthroplasty in August 2003 at a private medical center on a fee basis.  He later had a revision arthroplasty on the right side in October 2004 for a failed prosthesis.  The October 2004 revision arthroplasty was performed by a VA physician.  At the time of the October 2004 surgery, it was noted that the tibial component was internally rotated by 30 degrees and that the poly component used in the initial August 2003 surgery was too thin.  In October 2005, a VA physician indicated that the tibial component was in gross malalignment with approximately 40 degrees of varus malpositions.  A January 2007 orthopedic note states that the Veteran had a badly malaligned right total knee arthroplasty and noted that the X-rays indicated that the tibial component may have breached the lateral cortex of the proximal tibia.  The Veteran subsequently underwent another revision surgery in February 2007 by a VA physician.

Pursuant to the February 2009 Board Remand, a VA medical opinion was obtained where a VA examiner opined that the Veteran does have additional disability following the medical treatment of his right knee and that there does not appear to be any error of judgment or fault on the part of VA.  The VA examiner also stated that, in his opinion, "clearly what has evolved in this patient was not a reasonably foreseeable event," and chronicled the events that were not reasonably foreseeable as follows:

 [T]he internal rotation of the tibial component of 30 degrees requiring a second surgery (revision number 1).  It appears in the second operative note (revision  number 1) that a smaller prosthetic was used for the tibial component.  Obviously that did not successfully work, requiring the patient to have a third revision.  So far, the 2nd revision (3rd R knee replacement surgery) has held up satisfactorily. 

While the VA examiner provided an opinion that the Veteran does have additional disability following the medical treatment of his right knee, it is unclear as to whether the Veteran suffered from an additional disability resulting from his VA treatment as defined under 38 C.F.R. § 3.361(b).  The Board finds the medical evidence ambiguous as to whether the Veteran currently has any additional disability as a result of medical treatment provided by VA, as opposed to medical treatment provided by a private facility on a fee basis.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a clarifying medical opinion is necessary to adequately decide the merits of the claim.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Because the matter must be remanded, the Board takes this opportunity to further develop the record.  The evidence already of record indicates that the Veteran receives ongoing treatment with the VA Medical Center in Pittsburgh, Pennsylvania.  The most recent VA treatment record in the claims file (including electronic records) is from October 2007.  The RO should obtain updated VA treatment records from October 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from October 2007 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found. 

2.  Thereafter, request from the same VA examiner who performed the May 2009 examination, if available, a clarifying opinion regarding causation of the Veteran's additional knee disability.  If she is unavailable, refer the Veteran's claims file to another suitably qualified VA examiner.  

The examiner must review all pertinent records associated with the VA claims file and electronic records, including the Veteran's service treatment records, post-service medical records, and statements, as well as a copy of this Remand and the February 2009 Board Remand.  The VA examiner must indicate in the VA examination report whether the Veteran's VA claims file and electronic records were reviewed.  If necessary, a repeat examination, to include any testing believed to be required to answer the following questions, should be scheduled.

The examiner is requested to answer the following questions:

a.  Did the Veteran suffer additional disability of the right knee, as the result of hospital care, medical or surgical treatment, or examination furnished to the Veteran by the Southern Arizona VA Health Care System in October 2004 and/or by the Pittsburgh, Pennsylvania VA Medical Center in February 2007?

In answering the question above, the examiner must compare the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment provided by VA to that of the Veteran's condition after such care or treatment.  The examiner should distinguish, and comment upon, any additional disability caused by the two right knee arthroplasties performed by VA physicians as opposed to additional disability caused by the Veteran's right total knee arthroplasty performed by the Navapache Regional Medical Center in August 2003 on a fee basis.  

b.  If the examiner finds that the Veteran did suffer additional disability as a result of care or treatment provided by VA, was any additional disability proximately caused by an event not reasonably foreseeable?  Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


